391 U.S. 364
88 S. Ct. 1666
20 L. Ed. 2d 641
Roger D. BRANIGIN et al.v.Dorothy S. DUDDLESTON et al.
No. 1252.

Joseph W. SUMMERS
v.
Dorothy S. DUDDLESTON et al.
No. 1263.
Supreme Court of the United States
October Term, 1967.
October Term, 1967.
May 20, 1968
John J. Dillon, Atty. Gen. of Indiana, and Charles S. White, for appellants Roger D. Branigin and others.
Marshall F. Kizer, for appellant Joseph W. Summers.
Leslie Duvall and William H. Sparrenberger, for appellees.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.


2
Mr. Justice HARLAN, for reasons contained in his memorandum of March 4, 1968 (390 U.S. 932, 88 S. Ct. 1016, 19 L. Ed. 2d 1124, sub nom. Branigin v. Grills), in which he acquiesced in the denial of stays of enforcement of the District Court's judgment, also acquiesces in the Court's affirmance of that judgment.